TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00592-CV



                                         In re Mark E. Lee


                        ORIGINAL PROCEEDING FROM BELL COUNTY



                               M E M O R AN D U M O P I N I O N


                Relator Mark E. Lee filed a petition for writs of mandamus and prohibition

directed to his former trial counsel.1 However, we may issue such writs only against a district judge

or county judge sitting in our district, or to enforce our jurisdiction, none of which are

implicated here. See Tex. Const. art. V, § 6; Tex. Gov’t Code § 22.221(b); see also In re Conway,

No. 01-14-00612-CR, 2014 Tex. App. LEXIS 10333, at *1 (Tex. App.—Houston [1st Dist.]

Sept. 16, 2014, orig. proceeding) (mem. op., not designated for publication) (dismissing for want

of jurisdiction mandamus petition seeking to compel relator’s former trial counsel to provide

case file). The petition for writs of mandamus and prohibition is dismissed for want of jurisdiction.

See Tex. R. App. P. 52.8(a).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: September 25, 2014

       1
           Lee also filed a motion for leave to file this petition, which we dismiss as moot.